DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This Office Action is in response to the application filed July 28, 2020.

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Specification
Applicant is reminded of the proper language and format for an abstract of the disclosure.
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length. The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.
The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, “The disclosure concerns,” “The disclosure defined by this invention,” “The disclosure describes,” etc.  In addition, the form and legal phraseology often used in patent claims, such as “means” and “said,” should be avoided.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 15-16 and 18-20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hori et al. (US 2011/0175118 A1).
In regard to claim 1, Hori et al. teach an organic light-emitting display panel 10 having a display area 110 and a non-display area (See Figures 1 and 15) surrounding the display area 110, the organic light-emitting display panel comprising:  a base substrate 11 located in the display area; an organic light-emitting layer 15 located in the display area 110, arranged at a side of the base substrate 11, the organic light-emitting layer comprising a plurality of light-emitting units 10R/10G/10B; a pixel definition layer 14 located in the display area 110 and comprising a plurality of first openings (at 14), each of the plurality of light-emitting units 10R/10G/10B being located in one of the plurality of first openings (at 14); and a microlens layer (at 23) located in the display area 110, arranged at a side of the pixel definition layer 14 facing away from the base 
In regard to claim 15, Hori et al. teach a color resist layer disposed at a side of the organic light-emitting layer 15 close to a light exiting surface of the organic light-emitting display panel, wherein the color resist layer comprises a plurality of color resists 24R/24G/24B and a black matrix 22, wherein an orthogonal projection of each of the plurality of color resists on the base substrate covers an 15 orthogonal projection of one of the plurality of light-emitting units 10R/10G/10B on the base substrate 11, and wherein an orthogonal projection of the black matrix 22 on the base substrate 11 is located between the orthogonal projections of two adjacent light-emitting units of the plurality of light-emitting units 10R/10G/10B (Figures 1, 3 and 15, pages 2-4 and 7, paragraphs [0051], [0054]-[0071] and [0106]). 
In regard to claim 16, Hori et al. teach the color resist layer (of 24R/24G/24B) located between the organic light-emitting layer 15 and the microlens layer 23 (Figures 1, 3 and 15, pages 2-4 and 7, paragraphs [0051], [0054]-[0071] and [0106]). 
In regard to claim 18, Hori et al. teach an organic light-emitting display device, comprising:  an organic light-emitting display panel 10 having a display area 110 and a non-display area (See Figures 1 and 15) surrounding the display area 110, the organic light-emitting display panel 10 comprising:  a base substrate 11 located in the display area 110; an organic light-emitting layer 15 located in the display area 110, arranged at 
In regard to claim 19, Hori et al. teach the organic light-emitting display panel 10 being a curved surface structure (Figures 1, 3 and 15, pages 2-4 and 7, paragraphs [0051], [0054]-[0071] and [0106]).
In regard to claim 20, Hori et al. teach the organic light-emitting display panel 10 being a flexible display panel (Figures 1, 3 and 15, pages 2-4 and 7, paragraphs [0051], [0054]-[0071] and [0106]).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hori et al. (US 2011/0175118 A1) as applied to claims 1, 15-16 and 18-20 above, and further in view of Jo et al. (US 2017/0358642 A1).
Hori et al. teach all mentioned above.
However, Hori et al. fail to teach an encapsulation layer comprising a first inorganic layer, a second inorganic layer and a first organic layer that are stacked together, the first organic layer being located between the first inorganic layer and the second inorganic layer; and a touch layer comprising a touch electrode layer and disposed at a side of the encapsulation layer close to a light exiting surface of the organic light-emitting display panel, wherein the encapsulation layer and the touch layer cover the organic light-emitting layer and the pixel definition layer, and wherein the touch electrode layer comprises a plurality of touch electrodes which is insulated from each other.
Jo et al. teach an encapsulation layer 317 comprising a first inorganic layer 318, a second inorganic layer 319 and a first organic layer 320 that are stacked together, the first organic layer 320 being located between the first inorganic layer 318 and the 
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the organic light-emitting display panel structure as taught by Hori et al. with the organic light-emitting display panel having an encapsulation layer comprising a first inorganic layer, a second inorganic layer and a first organic layer that are stacked together, the first organic layer being located between the first inorganic layer and the second inorganic layer; and a touch layer comprising a touch electrode layer and disposed at a side of the encapsulation layer close to a light exiting surface of the organic light-emitting display panel, wherein the encapsulation layer and the touch layer cover the organic light-emitting layer and the pixel definition layer, and wherein the touch electrode layer comprises a plurality of touch electrodes which is insulated from each other as taught by Jo et al. to improve contact reliability (page 14, paragraph [0303]).

Allowable Subject Matter
Claim 2 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
The following patents are cited to further show the state of the art with respect to display devices:
Itonaga (US 2022/0006057 A1)		Jo et al. (US 2018/0182817 A1)
Song (US 2020/0212114 A1)		Xu (US 2021/0288116 A1)
Yamazaki (US 2015/0372065 A1)		Yang (US 20210335945 A1)
Zhang (US 2021/0408127 A1)		Zhu et al. (US 11,005,153 B1).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to IDA M SOWARD whose telephone number is (571)272-1845. The examiner can normally be reached Monday through Thursday, 7am to 5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



IMS
March 16, 2022
/IDA M SOWARD/Primary Examiner, Art Unit 2822